COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              CHRISTINA MAXSON, S/K/A
               CHRISTY MAXSON
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 0455-14-4                                               PER CURIAM
                                                                                      DECEMBER 16, 2014
              STAFFORD COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                                J. Martin Bass, Judge

                               (James J. Ilijevich, on brief), for appellant.

                               (Catherine Miller Saller; Ellen B. Hagan, Guardian ad litem for the
                               infant child, on brief), for appellee.


                     Christina Maxson, s/k/a Christy Maxson (hereinafter “mother”), appeals the termination of

              her residual parental rights to her child, A.M. Mother asserts the evidence was insufficient to

              justify termination of her parental rights because it failed to prove that the Stafford County

              Department of Social Services (“the Department”) provided reasonable and appropriate efforts to

              assist her in remedying the conditions that led to A.M.’s foster care placement. For the reasons

              stated, we affirm the trial court’s decision.

                                                                 Background

                     When reviewing a decision to terminate parental rights, we presume the circuit court

              “‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

              determination based on the child’s best interests.’” Toms v. Hanover Dep’t of Soc. Servs., 46




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie Cnty. Dep’t of

Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)).

       On November 13, 2012, mother left her seven-month-old daughter, A.M., alone in a motel

room strapped into a car seat perched on top of a bed. Mother left her alone for approximately two

hours while mother smoked crack cocaine with a friend. The police were notified when the baby’s

cries were heard. When the police arrived, they found the child in an overturned car seat “hanging

upside down.” Drug paraphernalia was in the room with the baby, and when mother finally

returned, she “reeked of alcohol.” Mother was charged with felony cruelty to children and child

abuse and neglect. Blood tests showed mother had cocaine, Butalbital, and Tramadol in her system.

Mother stated that A.M. might test positive for marijuana and cocaine “because of the heavy drug

use in the room.”

       A.M. was removed and placed in foster care. Although mother was incarcerated, the initial

foster care plan in January 2013 established a goal of return home. By June 2013, however, the

Department decided to seek termination of mother’s parental rights. Upon further investigation, it

learned that mother was a fugitive from Florida at the time of her arrest. Mother had fled from

Florida to Virginia while pregnant with A.M. She acknowledged she had used drugs and alcohol

during her pregnancy and that she was homeless. From the time of A.M.’s birth, mother and child

had lived in several counties with several different caretakers. Other than A.M., mother had three

other children, none of whom she was able to parent.1

       On February 10, 2014, the trial court terminated mother’s parental rights pursuant to Code

§ 16.1-283(C)(2). This appeal followed.




       1
      Mother had one of the children while she was incarcerated on the charges related to
A.M. Mother agreed to place this child in an adoptive home.
                                              -2-
                                                 Analysis

       The “termination of residual parental rights is a grave, drastic, and irreversible action,”

Helen W. v. Fairfax Cnty. Dep’t of Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29

(1991), and we presume the trial court “‘to have thoroughly weighed all the evidence, considered

the statutory requirements, and made its determination based on the child’s best interests,’”

Logan v. Fairfax Cnty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991)

(quoting Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990)). “The trial court’s

judgment, ‘when based on evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.’” Id. (quoting Peple v. Peple, 5 Va. App. 414,

422, 364 S.E.2d 232, 237 (1988)).

       The trial court terminated mother’s parental rights pursuant to Code § 16.1-283(C)(2). That

section provides that termination is warranted

               if the court finds, based upon clear and convincing evidence, that it
               is in the best interests of the child and that:

                          *       *       *         *       *     *       

               The parent . . . without good cause, ha[s] been unwilling or unable
               within a reasonable period of time not to exceed 12 months from
               the date the child was placed in foster care to remedy substantially
               the conditions which led to or required continuation of the child’s
               foster care placement, notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to such end. Proof that the parent or
               parents, without good cause, have failed or been unable to make
               substantial progress towards elimination of the conditions which
               led to or required continuation of the child’s foster care placement
               in accordance with their obligations under and within the time
               limits or goals set forth in a foster care plan filed with the court or
               any other plan jointly designed and agreed to by the parent or
               parents and a public or private social, medical, mental health or
               other rehabilitative agency shall constitute prima facie evidence of
               this condition. The court shall take into consideration the prior




                                                   -3-
               efforts of such agencies to rehabilitate the parent or parents prior to
               the placement of the child in foster care.

Code § 16.1-283(C)(2).

       Mother contends the evidence was insufficient to warrant termination of her parental

rights because the Department failed to provide her with reasonable and appropriate services.

However, the record demonstrates that mother was incarcerated from the time of A.M.’s removal

until the time mother’s parental rights were terminated.

       In Harrison v. Tazewell Cnty. Dep’t of Soc. Servs., 42 Va. App. 149, 590 S.E.2d 575

(2004), we stated that, “as long as [a parent] [i]s incarcerated, the Department [has] no avenue

available to offer [the parent] services aimed at assisting h[er] in regaining custody of the child.”

Id. at 163-64, 590 S.E.2d at 583. “‘Reasonable and appropriate’ efforts can only be judged with

reference to the circumstances of a particular case. Thus, a court must determine what

constitutes reasonable and appropriate efforts given the facts before the court.” Ferguson v.

Stafford Cnty. Dep’t of Soc. Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 4 (1992).

       Here, the record supports the trial court’s determination that the Department made

reasonable and appropriate efforts to communicate with mother and to strengthen the

parent-child relationship. At the time A.M. was removed, she was only seven months old. After

finding mother guilty of abuse or neglect, the juvenile and domestic relations district court

ordered reasonable visitation between mother and A.M. at the Department’s discretion, but only

“upon [mother’s] release from [incarceration].” This order was entered on January 15, 2013, and

mother appeared before the court on that date represented by counsel. Mother cites nothing from

the record suggesting she objected to the court’s disposition, and she never petitioned for

visitation through her attorney. Furthermore, while the Service Manual of the Virginia

Department of Social Services directs social workers to “[m]aintain contact” between a child and

an incarcerated parent, nothing in the manual dictates “contact” through visitation in jail or
                                                -4-
prison. As for other forms of contact, such as telephone calls, A.M. was too young to engage in

conversation with her mother.

       Devonne Johnson, the social worker assigned to mother, testified that the initial service

plan contemplated offering multiple services to mother upon her release from jail. This plan was

drafted, however, prior to mother being sentenced on multiple criminal charges. By November

15, 2013, mother had received a sentence totaling six years, with four years suspended, and was

awaiting transfer from the regional jail to the penitentiary. Johnson explained that the

Department could not offer any services outside of the jail, but he confirmed with mother’s case

manager, Darlene Gallahan, that mother had partially complied with the initial service plan goals

during her incarceration.

                       [W]hile long-term incarceration does not, per se, authorize
               termination of parental rights or negate the Department’s
               obligation to provide services, it is a valid and proper circumstance
               which, when combined with other evidence concerning the
               parent/child relationship, can support a court’s finding by clear and
               convincing evidence that the best interests of the children will be
               served by termination.

Id. at 340, 417 S.E.2d at 11-12. “‘[P]ast actions and relationships over a meaningful period serve

as good indicators of what the future may be expected to hold.’” Linkous v. Kingery, 10
Va. App. 45, 56, 390 S.E.2d 188, 194 (1990) (quoting Frye v. Spotte, 4 Va. App. 530, 536, 359
S.E.2d 315, 319 (1987)).

       In addition to her incarceration, mother had a long history of drug abuse and had been

diagnosed with traumatic stress disorder and manic depression. Prior to her incarceration, she

was unemployed, homeless, and unable to care for her other children. A.M. tested positive for

cocaine, and mother admitted using drugs during her pregnancy with A.M. Mother continued to

place her need for drugs above A.M.’s best interests after A.M.’s birth, leaving the infant alone

in a motel room for hours while mother used cocaine. These circumstances, combined with


                                               -5-
mother’s incarceration, when viewed as a whole, constituted clear and convincing evidence that

termination of mother’s parental rights was in A.M.’s best interests, that mother was unwilling or

unable to remedy substantially the conditions leading to A.M.’s foster care placement within

twelve months of her removal, and that the Department made reasonable and appropriate efforts

to assist mother in remedying the conditions leading to A.M.’s removal.

       Accordingly, we summarily affirm the trial court’s decision. See Rule 5A:27.

                                                                                        Affirmed.




                                               -6-